Motion to dispense with printing granted insofar as to permit the proceeding to be heard on the original record. *457without printing the same, and upon typewritten or mimeographed petitioner’s points, upon condition that the petitioner serves one copy of the typewritten or mimeographed points on the attorney for respondents and files 6 typewritten or 19 mimeographed copies of petitioner’s points, together with the original record, with this court on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said proceeding to be argued or submitted when reached. The stay contained in the order of Mr. Justice Spector, dated February 14, 1961, is continued pending the hearing and determination of the appeal. Concur-—Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.